Title: Undelivered First Inaugural Address: Fragments, 30 April 1789
From: Washington, George
To: 


In the fragments of the discarded inaugural address, page numbers without brackets appear on the fragment; those page numbers enclosed in brackets are conjectural.
 
[1]
We are this day assembled on a solemn and important occasion—[owned (1974) by Mr. Nathaniel E. Stein, New York]
[1–3]
not as a ceremony without meaning, but with a single reference to our dependence [recto, privately owned (2014), photocopy supplied by Ronnie Paloger] upon the Parent of all good—it becomes a pleasing commencement of my Office to offer my heart-felt congratulations on the happy [recto, end of page; privately owned (1958), photocopy supplied by Mr. Nathaniel E. Stein]
[1–3]
We are now to take upon ourselves the conduct of that government. But be [verso, privately owned (2014), photocopy supplied by Ronnie Paloger] -fore we entered upon the performance of our several functions, it seemed to be our indispensable part, as rational Beings [verso, end of page; privately owned (1958), photocopy supplied by Mr. Nathaniel E. Stein]
[1–4]
fairs. It will doubtless be conceded [verso (?); privately owned (1958), photocopy supplied by Mr. Nathaniel E. Stein]
[1–4]
been happily diffused & fostered among ⟨their⟩ [recto (?); privately owned (1958), photocopy supplied by Mr. Nathaniel E. Stein]
[1–4]
reputation and a decent respect for the sentiments of others, require that something should be said by way of apology for my [photocopy, DLC:GW]

5
At the beginning of the late War with Great Britain, when we thought our selves justifiable in resisting to blood, it was known to those best acquainted with the different condition of the combatants & the probable cost of the prize in dispute, that the expence in comparison with our circumstances as Colonists must be enormous—the struggle protracted, dubious & severe. It was known that the resources of Britain were, in a manner, inexhaustible, that her fleets covered the Ocean, and that her troops had harvested laurels in every quarter of the globe. Not then organised as a nation, or known as a people upon the earth—we had no preparation—Money, the nerve of War, was wanting. The Sword was to be forged on the Anvil of necessity: the treasury to be created from nothing. If we had a secret resource of an nature unknown to our enemy, it was in the unconquerable resolution of our Citizens, the conscious rectitude of our cause, and a confident trust that we should not be forsaken by Heaven. The people willingly Offered [end of page; NjP: de-Coppet Collection]
6
offered themselves to the battle; but the means of arming, clothing & subsisting them; as well as of procuring the implements of hositlity were only to be found in anticipations of our future wealth. Paper bills of credit were emitted: monies borrowed for the most pressing emergencies: and our brave tr[oo]ps in the field unpaid for their services. In this manner, Peace, attended with every circumstance that could gratify our reasonable desires, or even inflate us with ideas of national importance, was at length obtained. But a load of debt was left upon us. The fluctuations of and speculations in our paper currency, had, but in too many instances, occasioned vague ideas of property, generated licencious appetites & corrupted the morals of men. To these immediate consequences of a fluctuating medium of commerce, may be joined a tide of circumstances that flowed together from sources mostly opened during and after the war. The ravage of farms, the conflagration of towns, the diminution [end of page; NjP: De Coppet Collection]

[7–14]
affairs were seen to decline. I will ask your patience for a moment, while I speak on so unpleasant a subject as the rotten part of our old Constitution. It is not a matter for wonder that the first projected plan of a foederal government, formed on the defective models of some foreign Confederacies, in the midst of a war, before we had much experience; and while, from the concurrence of external danger and [recto, end of page; owned (1983) by Mr. D. N. Diedrich, Muncie, Indiana]
[7–14]
But Congress, constituted in most respects as a diplomatic body, possessed no power of carrying into execution a simple Ordinance, however strongly dictated by prudence, policy or justice. The individual States, knowing there existed no power of coertion, treated with neglect, whenever it suited their convenience or caprice, the most salutary measures of the most indispensable requisitions of Congress. Experience taught [verso, end of page; owned (1983) by Mr. D. N. Diedrich, Muncie, Indiana]
[15]
situation could be so agreeable to me as the condition of a private citizen. I solemnly assert and appeal to the searcher of hearts to witness the truth of it, that my leaving home to take upon myself the execution of this Office was the greatest personal sa [privately owned (1958), photocopy supplied by Mr. Nathaniel E. Stein] crifice I have ever, in the course of my existence, been called upon to make. Altho’ when the last war had become inevitable, I heartily concurred in the measures ta [facsimile, Paul C. Richards catalog no. 159, item 111] ken by my country for repelling force by force; yet it is known, I was so far from aspiring to the chief Military command, that I accepted it with unfeigned reluctance. My fellow-soldiers of the late patriotic Army will bear me testimony that when I accepted that appointment, it was not to revel [NjP: De Coppet Collection] in luxury, to grow proud of rank, to eat the bread of idleness, to be insensible to the sufferings, or to refuse a share in the toils and dangers to which they were exposed. I need not say what were the complicated cares, the cruel reverses or the unusual perplexities inseparable from my office, to [end of page; printed, The Collector, June 1904]

16
to prove that I have prematurely grown old in the Service of my Country. For in truth, I have now arrived at that sober age, when, aside of any extraordinary circumstances to deter me from encountering new fatiegues, & when, without having met with any par [privately owned (1958), photocopy supplied by Mr. Nathaniel E. Stein] ticular shocks to injure the constitution the love of retirement naturally encreases; while the objects of human pursuit, which are most laudable in themselves and most [facsimile, Paul C. Richards catalog no. 159, item 111]
as in their consequences, lose much ⟨mutilated⟩n captivating lustre—It is then high ⟨mutilated⟩ to have learnt ⟨mutilated⟩ the vanity of this ⟨mutilated⟩ish dream of life. It is then high ⟨mutilated⟩ to contract the sphere of action, to ⟨mutilated⟩ the remnant of ⟨mutilated⟩ our days peculiarly ⟨mutilated⟩wn, and to compensate for inquie [NjP: De Coppet Collection] tude of turbulent scenes by the tranquility of domestic repose. After I had rendered an account of my military trust to congress and retired to my farm, I flattered myself that this unenviable lot was reserved for my latter years. I was delighted with agricultural affairs and excepting a few avocations [end of page; printed, The Collector, June 1904]
[17]
myself with the idea it was all that would ever be expected at my hand. But in this I was disappointed. The Legislature of Virginia in opposition to my express desire signified in the clearest terms to the Governor of that State, appointed me a Delegate to the federal Convention. Never was my embarrassment or hesitation more extreme or dis [privately owned (1958), photocopy supplied by Mr. Nathaniel Stein] tressing. By letters from some of the wisest & best men in almost every quarter of the Continent, I was advised, that it was my indispensable duty to attend, and that, in the deplorable condition to which our affairs were reduced, my refusal would be considered a desertion of [recto, end of page; MHi: Washburn Papers]
[18]
rest, neither life or reputation has been accounted dear in my sight. And, from the bottom of my Soul, I know, that my motives

on no former occasion were more innocent than in the present instance—At my time of life & in my situation I will not suppose that many moments need [verso, end of page; MHi: Washburn Papers]
19
need be bestowed in exculpating myself from any suggestions, which might be made “that the incitement of pleasure or grandeur, or power have wrought a change in my resolution.” Small indd must be the resources for happiness in the mind of that man, who cannot find a refuge from the tediousness of solitude but in a round of dissipation, the pomp of State, or the homage of his fellow Men. I am not conscious of being in that predicament. But if there should be single citizen of the United States, to whom the tenour of my life is so little known, that he could imagine me capable of being so smitten with the allurements of sensual gratification, the frivolities of ceremony or the baubles of ambition, as to be induced from such motives to accept a public appointment: I shall only lament his imperfect acquaintance with my heart, and leave him until another retirement (should Heaven spare my life for a little space) shall work a conviction [end of page; owned (1974) by Mr. Nathaniel E. Stein]
20
viction of his error. In the meantime it may not, perhaps, be improper to mention one or two circumstances wch will serve to obviate the jealousies that might be entertained of my having accepted this Office, from a desire of enriching myself or aggrandising my posterity. In the first place, if I have formerly served the community without a wish for pecuniary compensation, it can hardly be suspected that I am at present influenced by avaricious schemes. In the next place, it will be recollected, that the Divine Providence hath not seen fit, that my blood should be transmitted or my name perpetuated by the endearing, though sometimes seducing channel of immediate offspring. I have no child for whom I could wish to make a provision—no family to build in greatness upon my Country’s ruins. Let then the Adversaries to this Constitution—let my personal enemies if I am so unfortunate as to have deserved such a return from [owned (1974) by Mr. Nathaniel E. Stein]

21
from any one of my countrymen, point to the sinester object, or to the earthly consideration beyond the hope of rendering some little service to our parent Country, that could have persuaded me to accept this appointment [recto, top of page; owned (1980) by Mr. Arthur C. Eilen, Great Neck, New York]
22
to any favoured nation. We have purchased wisdom by experience. Mankind are believed to be naturally averse to the coertions of government. But when our Countrymen had experienced the inconveniences, arising from the feebleness of our [verso, top of page; owned (1980) by Mr. Arthur C. Eilen, Great Neck, New York]
23
when they shall witness the return of more prosperous times. I feel the consolatory joys of futurity in contemplating the immense desarts, yet untrodden by the foot of man, soon to become fair as the garden of God, soon to be animated by the activity of multitudes & soon to be made vocal with the praises of the Most High. Can it be imagined that so many peculiar advantages, of soil & of climate, for agriculture & for navigation were lavished in vain—or that this Continent was not created and reserved so long undiscovered as a Theatre, for those glorious displays of Divine Munificence, the salutary consequences of which shall flow to another Hemisphere & extend through the interminable series of ages! Should not our Souls exult in the prospect! Though I shall not survive to perceive with these bodily senses, but a small portion of the blessed effects which our Revolution will occasion in the rest of the world; yet I enjoy the progress of human society & human happiness in anticipation. I [end of page; NjP: De Coppet Collection]
24
I rejoice in a belief that intellectual light will spring up in the dark corners of the earth; that freedom of enquiry will produce liberality of conduct; that mankind will reverse the absurd position that the many were made for the few; and that they will not continue slaves in one part of the globe, when they can become freemen in another.

Thus I have explained the general impressions under which I have acted: omitting to mention untill the last, a principal reason which induced my acceptance. After a consciousness that all is right within and an humble hope of approbation in Heaven—nothing can, assuredly, be so grateful to a virtuous man as the good opinion of his fellow citizens[.] Tho’ the partiality of mine led them to consider my holding the Chief Magistracy as a matter of infinitely more consequence than it really is; yet my acceptance must be ascribed rather to an honest willingness to satisfy that partiality, than to an overweening presumption upon my own capacity. Whenever a government is to be instituted or changed by Consent of the people, confidence in the person placed at the head of it, is, perhaps, more peculiarly necessary [NjP: De Coppet Collection]
27
set up my judgment as the standard of perfection? And shall I arrogantly pronounce that whosoever differs from me, must discern the subject through a distorting medium, or be influenced by some nefarious design? The mind is so formed in different persons as to contemplate the same object in different points of view. Hence originates the difference on questions of the greatest import, both human & divine. In all Institutions of the former kind, great allowances are doubtless to be made for the fallibility & imperfection of their authors. Although the agency I had in forming this system, and the high opinion I entertained of my Colleagues for their ability & integrity may have tended to warp my judgment in its favour; yet I will not pretend to say that it appears absolutely perfect to me, or that there may not be many faults which have escaped my discernment. I will only say, that, during and since the Session of the Convention, I have attentively heard and read every [end of page; owned (1974) by Mr. Nathaniel E. Stein]
28
every oral & printed information on both sides of the question that could be procured. This long & laborious investigation, in which I endeavoured as far as the frailty of nature would permit to act with candour has resulted in a fixed belief that this Constitution, is really in its formation a government of the

people; that is to say, a government in which all power is derived from, and at stated periods reverts to them—and that, in its operation, it is purely, a government of Laws made & executed by the fair substitutes of the people alone. The election of the differt branches of Congress by the Freemen, either directly or indirectly is the pivot on which turns the first wheel of the government—a wheel which communicates motion to all the rest. At the sametime the exercise of this right of election seems to be so regulated as to afford less opportunity for corruption & influence; & more for stability & system than has usually been incident to popular governments. Nor can the members of Congress exempt themselves from the consequences of [end of page; owned (1974) by Mr. Nathaniel E. Stein]
29
of any unjust & tyranical acts which they may impose upon others. For in a short time they will mingle with the mass of the people. Their interests must therefore be the same, and their feelings in sympathy with those of their Constituents. Besides, their re-election must always depend upon the good reputation which they shall have maintained in the judgment of their fellow citizens. Hence I have been induced to conclude that this government must be less obnoxious to well-founded objections than most which have existed in the world. And in that opinion I am confirmed on three accounts: first—because every government ought to be possessed of powers adequate to the purposes for which it was instituted: Secondly, because no other or greater powers appear to me to be delegated to this government than are essential to accomplish the objects for which it was instituted, to wit, the safety & happiness of the governed: and thirdly because it is clear to my conception that no government before [end of page; NNPM]
30
before introduced among mankind ever contained so many checks & such efficatious restraints to prevent it from degenerating into any species of oppression. It is unnecessary to be insisted upon, because it is well known, that the impotence of Congress under the former confederation, and the inexpediency of trusting more ample prerogatives to a single Body, gave birth to the

different branches which constitute the present general government. Convinced as I am that the balances, arising from the distribution of the Legislative—Executive—& Judicial powers, are the best that have been instituted; I presume not to assert, that better may not still be devised. On the article of proposed amendments I shall say a few words in another place. But if it was a point acknowledged on all parts that the late federal government could not have existed much longer; if without some speedy remedy a dissolution of the Union must have ensued, if without adhering to the Union we [NNPM]
33
on the one hand and an unalterable habit of error on the other, are points in policy equally desirable; though, I believe, a power to effect them never before existed. Whether the Constitutional door that is opened for amendments in ours, be not the wisest and apparently the happiest expedient that has ever been suggested by human prudence I leave to every unprejudiced mind to determine.
Under these circumstances I conclude it has been the part of wisdom to ad⟨opt⟩ it. I pretend to no unusual foresigh⟨t⟩ into futurity, & therefore cannot und⟨er⟩take to decide, with certainty, what may be its ultimate fate. If a promised good should terminate in an unexpected evil, it would not be a solitary example of disappointment in this mutable state of existence. If the blessings of Heaven showered thick around us should be spilled on the ground or converted to curses, through the fault of those for whom they were intended, it would not be the first instance of folly [end of page; MHi: Waterston Papers]
34
folly or perverseness in short-sighted mortals. The blessed Religion revealed in the word of God will remain an eternal and awful monument to prove that the best Institutions may be abused by human depravity; and that they may even, in some instances be made subservient to the vilest of purposes. Should, hereafter, those who are intrusted with the management of this government, incited by the lust of power & prompted by the supineness or venality of their Constituents, overleap the known barriers of this Constitution and violate the unalienable rights

of humanity: it will only serve to shew, that no compact among men (however provident in its construction & sacred in its ratification) can be pronounced everlasting and inviolable—and if I may so express myself, that no wall of words—that no mound of parchmt can be so formed as to stand against the sweeping torrent of boundless ambition on the one side, aided by the sapping current of corrupted morals on the other. But [MHi: Waterston Papers]
[37–42]
It might naturally be supposed that I should not silently pass by the subject of our defence. After excepting the unprovoked hostility committed against us by one of the Powers of Barbary, we are now at peace with all the nations of the globe. Seperated as we are from them, by intervening Oceans, an exemption from the burden of maintaining numerous fleets and Armies must ever be considered as a singular felicity in our National lot. It will be in our choice to train our youths to such industrious & hardy professions as that they may grow into an unconquerable force, without our being obliged to draw unprofitable Drones from the hive of Industry. As our people have a natural genius for Naval affairs & as our materials for navigation are ample; if we give due encouragement to the fisheries and the carrying trade, we shall possess such a nursery of Seamen & such skill in maratime operations as to enable us to create a navy [end of page; anonymous donor]
[37–42]
navy almost in a moment. But it will be wise to anticipate events & to lay a foundation in time. Whenever the circumstances will permit, a grand provision of warlike stores, arsenals and dockyards ought to be made.
As to any invasion that might be meditated by foreigners against us on the land, I will only say, that, if the Mighty Nation with which we lately contended could not bring us under the yoke, no nation on the face of the earth can ever effect it; while we shall remain United & faithful to ourselves. A well organised Militia would constitute a strong defence; of course, your most serious attention will be turned to such an establishment. In your recess, it will give me pleasure, by making such reviews, as

opportunities may allow, to attempt to revive the antient military spirit. During the present impoverished state of our Finances I would not wish to see any expence incurred by augmenting our regular [anonymous donor]
45
of this government, it may be proper to give assurances of our friendly dispositions to other Powers. We may more at our leisure, meditate on such Treaties of Amity & Commerce, as shall be judged expedient to be propounded to or received from any of the⟨m⟩.
In all our appointments of persons to fill domestic & foreign offices, let us be careful to select only such as are distinguished for morals & abilities—Som⟨e⟩ attention should likewise be paid, when [privately owned (1958), photocopy supplied by Mr. Nathaniel Stein] ever the circumstances will conveniently admit, to the distribution of Offices among persons, belonging to the different parts of the Union. But my knowledge of the characters of persons, through an extent of fifteen hundred miles, must be so imperfect as to make me liable to fall into mistakes: which, in fact, can only be avoided by the disinterested aid of my coadjutors. I forbear to enlarge on the delicacy there certainly will be, in discharging this part of our trust with fidelity, and without giving occasion for uneasiness. It [end of page; privately owned (1958), photocopy supplied by Mr. Nathaniel E. Stein]
46
It appears to me, that it would be a favorable circumstance, if the characters of Candidates could be known, without their having a pretext for coming forward themselves with personal applications. We should seek to find the Men who are best qualified to fill Offices: but never give our consent to the creation of Offices to accomodate men [privately owned (1958), photocopy supplied by Mr. Nathaniel E. Stein]
Certain propositions for taking measures to obtain explanations & amendments on some articles of the Constitution, with the obvious intention of quieting the minds of the good people of these United States, will come before you & claim a dispassionate consideration. Whatever may not be deemed incompatible

with the fundamental principles of a ⟨free⟩ & efficient government ought to be done for the accomplishment of so desirable an object. The reasoning which have been used, to prove [end of page; privately owned (1958), photocopy supplied by Mr. Nathaniel E. Stein]
47
prove that amendments could never take place after this Constitution should be adopted, I must avow, have not appeared conclusive to me. I could not understand, by any mathematical analogy, why the whole number of States in Union should be more likely to concur in any proposed amendment, than three fourths of that number: before the adoption, the concurrence of the former was necessary for effecting this measure—since the adoption, only the latter. Here I will not presume to dictate as to the time, when it may be most expedient to attempt to remove all the redundances or supply all the defects, which shall be discovered in this complicated machine. I will barely suggest, whether it would not be the part of prudent men to observe it fully in movement, before they undertook to make such alterations, as might prevent a fair experiment of its effects?—and whether, in the meantime, it may not be practicable for this Congress (if their proceedings shall meet with the approbation of three fourths of the Legislatures) in such manner to secure to the people all their justly- [end of page; owned (1974) by Mr. Nathaniel E. Stein]
48
justly-esteemed priviledges as shall produce extensive satisfaction?
The complete organization of the Judicial Department was left by the Constitution to the ulterior arrangement of Congress. You will be pleased therefore to let a supreme regard for equal justice & the inherent rights of the citizens be visible in all your proceedings on that important subject.
I have a confident reliance that your wisdom & patriotism will be exerted to raise the supplies for discharging the interest on the national debt & for supporting the government during the current year, in a manner as little burdensome to the people as possible. The necessary estimates will be laid before you. A general,

moderate Impost upon imports; together with a higher tax upon certain enumerated articles, will, undoubtedly, occur to you in the course [owned (1974) by Mr. Nathaniel E. Stein]

49
course of your deliberations. I shall readily give my assent to any prudent measures. But my individual opinion would not be in favour of making frequent & rash experiments. I will only observe that it is commonly impolitic to lay duties so high, as to tempt the Importer to evade the collection by Smuggling. In whatsoever light smuggling may have been viewed heretofore, as it will now greatly injure the fair trader, & inasmuch as whatever it may detract from the revenues must be made good in some other way; it should not only be considered as an infamous practice, but even as a public robbery. The mode of collection, too, ought to be the simplest & most cogent that can be devised, without having any thing oppressive or vexatious in it. Every thing we can wish is to be expected from prudence & perseverance. The unlocated land, with good management, will be a permanent & productive fund for extinguishing the national debt. In the intermediate arrangements for the Treasury, it will belong [end of page; NNGL]
50
belong to you to see, that the strictest œconomy shall be observed in the different departments; and that not one farthing of public money be wantonly squandered or wickedly misapplied. Whensoever the People shall be persuaded of this watchfulness over the pecuniary interests of the Community, I flatter my self, they will most chearfully contribute a part of their substance to supply the public demands. Especially as, under this system, taxes must be lighter in this Country, than in any other civilized country of the world. It is in my conception, worth the pains of an attempt, to endeavour to conciliate the good will of every description of honest men, when it can honestly be done. In conformity to this sentiment, I could wish to relieve the tender consciences of that industrious, frugal & valuable sect, who are religiously principled against supporting an armed force, by faithfully appropriating the whole monies which shall be collected from them, to the support of civil government, or the payment [end of page; NNGL]
 
57
of the soil and the Sea, for the wares and merchandize of other Nations is open to all. Notwithstanding the embarassments under which our trade has hitherto laboured, since the peace, the enterprising spirit of our citizens has steered our Vessels to almost every region of the known world. In some distant & heretofore unfrequented countries, our new Constellation has been received with tokens of uncommon regard. An energetic government will give to our flag still greater respect: While a sense of reciprocal benefits will serve to connect us with the rest of mankind in stricter ties of amity. But an internal commerce is more in our power; and may be of more importance. The surplus of produce in one part of the United States, will, in many instances, be wanted in another. An intercourse of this kind is well calculated to multiply Sailors, exterminate prejudices, diffuse blessings, and encrease the friendship of the inhabitants of one State for those of another. While [end of page; owned (1985) by Mr. and Mrs. Harry Spiro, New York]
58
While the individual States shall be occupied in facilitating the means of transportation, by opening canals & improving roads: you will not forget that the purposes of business & Society may be vastly promoted by giving cheapness, dispatch & security to communications through the regular Posts. I need not say how satisfactory it would be, to gratify the useful curiosity of our citizens by the conveyance of News Papers & periodical Publications in the public vehicles without expence.
Notwithstanding the rapid growth of our population, from the facility of obtaining subsistence, as well as from the accession of strangers, yet we shall not soon become a manufacturing people. Because men are even better pleased with labouring on their farms, than in their workshops. Even the mechanics who come from Europe, as soon as they can procure a little land of their own, commonly turn Cultivators. Hence it will be found more beneficial, I believe, to continue to exchange [end of page; owned (1985) by Mr. and Mrs. Harry Spiro]

59
change our Staple commodities for the finer manufactures we may want, than to undertake to make them ourselves. Many articles, however, in wool, flax, cotton, & hemp; and all in leather, iron, fur and wood may be fabricated at home with great advantage. If the quantity of wool, flax, cotton & hemp should be encreased to ten-fold its present amount (as it easily could be) I apprehend the whole might in a short time be manufactured. Especially by the introduction of machines for multiplying the effects of labour, in diminishing the number of hands employed upon it. But it will rest with you to investigate what proficiency we are capable of making in manufactures, and what encouragement should be given to particular branches of them. In almost every House, much Spinning might be done by hands which otherwise would be in a manner idle [owned (1974) by Mr. Nathaniel E. Stein]
60
It remains for you to make, out of a Country poor in the precious metals and comparatively thin of inhabitants a flourishing State. But here it is particularly incumbent on me to express my idea of a flourishing state with precision; and to distinguish between happiness & splendour. The people of this Country may doubtless enjoy all the great blessings of the social State: and yet United America may not for a long time to come make a brilliant figure as a nation, among the nations of the earth. Should this be the case, and should the people be actuated by principles of true magnanimity, they will not suffer their ambition to be awakened. They should guard against ambition as against their greatest enemy. We shou’d not, in imitation of some nations which have been celebrated for a false kind of patriotism, wish to aggrandize our own Republic at the expence of the freedom & happiness of the rest of mankind. The prospect that the Americans will not act upon so narrow a scale affords the most comfortable [end of page; owned (1974) by Mr. Nathaniel E. Stein]
61
ble reflections to a benevolent mind. As their remoteness from other nations in a manner precludes them from foreign quarrels: so their extent of territory & gradual settlement, will enable

them to maintain something like a war of posts, against the invasion of luxury, dissipation, & corruption. For after the large cities & old establishments on the borders of the Atlantic, shall, in the progress of time, have fallen a prey to those Invaders; the Western States will probably long retain their primaeval simplicity of manners & incorruptible love of liberty. May we not reasonably expect, that, by those manners & this patriotism, uncommon prosperity will be entailed on the civil institutions of the American world? And may you not console yourselves for any irksome circumstances which shall occur in the performance of your task, with the pleasing consideration, that you are now employed in laying the foundation of that durable prosperity [owned (1974) by Mr. Nathaniel E. Stein]
62
It belongs to you especially to take measures for promoting the general welfare. It belongs to you to make men honest in their dealings with each other, by regulating the coinage & currency of money upon equitable principles as well as by establishing just weights and measures upon an uniform plan. Whenever an opportunity shall be furnished to you as public or as private men, I trust you will not fail to use your best endeavors to improve the education and manners of a people; to accelerate the progress of arts & Sciences; to patronize works of genius; to confer rewards for inventions of utility; and to cherish institutions favourable to humanity. Such are among the best of all human employments. Such exertion of your talents will render your situations truly dignified & cannot fail of being acceptable in the sight of the Divinity.
By a series of disinterested services it will be in our power to shew, that we have nothing [owned (1974) by Mr. Nathaniel E. Stein]
[63–73]
While others in their political conduct shall demean themselves as may seem ⟨dear⟩ to them, let us be honest. Let us be firm. Let us advance directly forward in the path of our duty. Should the path at first prove intricate & thorny, it will grow plain and smooth as we go. In public as in private life, let the eternal line that seperates right from wrong, be the fence ⟨to⟩ [recto, end of page; owned (1974) by Nathaniel E. Stein]

[63–73]
I have now again given way to my feelings, in speaking without reserve, according to my best judgment, the words of soberness & affection. If any thing indiscreet or foreign to the occasion has been spoken, your candour, I am convinced will not impute it to an unworthy motive. I come now to a conclusion by addressing my humble petition to the [verso, end of page; owned (1974) by Nathaniel E. Stein]
[63–73]
which will conduce to their temporal & eternal peace—I most earnestly supplicate that Almighty God, to whose holy keeping I commend my dearest Country, will never offer so fair an inheritance to become a prey to avar [NcD: Rolfe Smith Saunders Papers, Autograph Album]
